DETAILED ACTION

Claims 1-11 and 14-20 are allowed.
This office action is responsive to the amendment filed on 10/07/21.  As directed by the amendment: claims 1, 8-11, 14, and 18 have been amended; claims 12 and 13 have been cancelled; and no claims have been added.  Thus, claims 1-11 and 14-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a method including the claimed providing a workpiece stackup, directing a first laser beam, advancing a beam spot of the first laser beam, impinging the laser weld jjoint with a second laser beam and removing the second laser beam from the laser weld joint to allow the upper portion of the laser weld joint to resolidify and provide the laser weld joint with a modified top surface that is smoother than the initial top surface of the laser weld joint as recited in Claim 1.   Furthermore, the prior art does not disclose a method including the claimed providing a workpiece stackup, directing a first laser beam, advancing a beam spot of the first laser beam relative to the top surface of the workpiece stack-up, impinging the laser weld joint with a second laser beam, and removing the second laser beam from the laser weld joint to allow the upper portion of the laser weld joint to resolidify and provide the laser weld joint with a modified top surface that is smoother than the initial top surface of the laser weld joint.   Further, the prior art does not teach a method including providing a workpiece stack-up that includes two or three metal workpieces, operating a scanning optic laser head of a remote laser welding apparatus to direct a first laser beam at the top surface of the workpiece stack-up, operating the scanning optic laser head of the remote laser welding apparatus to impinge the initial top surface of the laser weld joint with a second laser beam, and removing the second laser beam from the laser weld joint to allow the upper portion of the laser weld joint to 
The closest prior art references of record is Hayashimoto et al. (US 2012/0160815).  While Hayashimoto does disclose a laser lap welding method forming a laser scan L1 as illustrated in FIG. 2a such that a weld bead 11 is formed (FIG. 1d), Hayashimoto does not disclose multiple lasers nor a smoothing function as recited in the claims.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.   

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761